Citation Nr: 1312416	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  93-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to November 20, 2008, for neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977. 

This appeal came to the Board of Veterans' Appeals (Board) from a May 1991 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2011 the Board issued a decision denying this instant claim and the claim for a disability rating greater than 30 percent beginning November 20, 2011,  for neurodermatitis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted the parties' Joint Motion for Partial Remand which vacated and remanded the portion of the October 2011 Board decision that denied this instant appeal.  As such, this matter has been returned to the Board for compliance consistent with the joint motion.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Prior to November 20, 2008, the Veteran's neurodermatitis was manifested by constant itching.


CONCLUSION OF LAW

Prior to November 20, 2008, the criteria for a disability rating of 30 percent, but not higher, for neurodermatitis have been met, for.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2001).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in May 2001, March 2002, March 2008 and May 2008 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the March 2008 letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in April 1991, September 1991, November 1992, November 1995, February 2003 with an addendum, and November 2008 also with an addendum.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Procedural History

The Veteran submitted a claim for service connection for a skin disorder in June 1979.  By rating decision dated in November 1979 the RO granted service connection for lichen simplex of the hands and face and assigned a 10 percent disability rating effective from June 5, 1979, the date of the Veteran's claim. 

By rating decision dated in September 1981 the RO increased the evaluation for the skin disorder, reclassified as neurodermatitis, from 10 to 30 percent.  The 30 percent evaluation was effective from January 8, 1981, the date of the Veteran's claim for an increased rating.  Subsequently, by rating decision dated in October 1982 the RO reduced the evaluation for the neurodermatitis from 20 to 10 percent.  The 10 percent evaluation was effective from February 1, 1983.  This 10 percent rating was confirmed by a Board decision in December 1984 and several subsequent rating decisions that followed.  The last rating decision was dated November 1989.  Subsequently, on October 17, 1990, the Veteran submitted a statement describing the symptoms of his skin condition. 

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

A review of the Veteran's claims file reveals that following the issuance of the November 1989 rating decision, no new evidence was received within one year that related to the service connected skin disability.  The Veteran's October 1990 statement described symptoms that have already been considered by the RO in April 1989 and November 1989.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the Board finds that the October 1990 statement will be considered a new claim for an increased rating and the May 1991 rating action is the proper rating decision on appeal.

III. Merits of the Claim

The Veteran claimed that the 10 percent disability rating for his service connected neurodermatitis prior to November 20, 2008, did not accurately reflect his symptomatology.

Governing Law and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505  (2007).

The regulations for the evaluation of disabilities of the skin were amended twice during the course of this appeal, first effective August 30, 2002 (67 Fed. Reg. 49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 (Sept. 16, 2002)) and again on September 23, 2008, when VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, in this case the Board is required to review both the pre- and post-August 30, 2002, rating criteria to determine the proper evaluation for the Veteran's skin disorder.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Prior to August 30, 2002, skin disorders were rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7806.  Under DC 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was provided for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant warranted a 50 percent rating.  38 C.F.R. § 4.118, DC 7806 (effective prior to August 30, 2002).  Scars, other than of the head, face, or neck and which were not the result of burns, were to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (prior to August 30, 2002).

Beginning August 30, 2002, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic of disfigurement a 10 percent rating will be assigned.  Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800, effective as of August 30, 2002. 

Beginning August 30, 2002, dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7806, effective as of August 30, 2002. 

Factual Background and Legal Analysis

As previously stated, the appeal period here is prior to November 20, 2008, when the Veteran's neurodermatitis was evaluated as 10 percent disabling.

According to the evidence of record, in April 1991 the Veteran underwent a VA dermatology consultation where it was reported that his face was pitted with scars and acneform papules.  There were no pustules.  There was eczematous dermatitis on the right ear and crust on the nose.  The impressions were acne and eczema.  He was prescribed Cleocin, Retin-A, Eucerin cream, and Lubriderm.  By rating decision dated in May 1991 the RO continued a 10 percent rating for the Veteran's neurodermatitis.  Thereafter, the Veteran disagreed with the decision and perfected this appeal. 

The Veteran underwent a VA dermatology consultation in September 1991.  There were ice-pick scars and lesions on the face and hyperpigmentation on the hands. The diagnoses were acne and post inflammatory hyperpigmentation and scarring. 

The Veteran testified at a hearing in September 1991.  His testimony was to the effect that he had diffuse skin problems and scarring that warranted the assignment of a higher evaluation for his skin condition.  He also stated that he had constant itching. 

On VA examination in October 1991, the Veteran complained of constant itching on his hands, face, and arm.  He reported rashes erupting on his nose, ears, and side of mouth and indicated that it was difficult to shave.  A November 1992 VA dermatology consultation showed scaling and hyperpigmentation of both hands, ears, nose, right eyebrow, and groin since 1976. 

A VA outpatient report shows that the Veteran was seen in August 1993.  There were a few papules on his face.  There were lichenification and slight scales on the hands.  The assessments were seborrheic dermatitis, acne, and eczema.  He was prescribed topical agents. 

In an August 1994 letter, the Veteran stated he has been "suffering with constant itch within and around [his] groin area."

The Veteran underwent a VA skin examination in November 1995.  At that time he complained of cystic acne for 20 years, treated in the past with Retin A, tetracycline, and benzoyl peroxide, as well as other topical solutions.  He reported that he mainly had scarring now but that it flared from time to time.  In addition, on his dorsal wrists and palms he complained of a vesticular rash, bilaterally, of an on for 20 years.  He had used topical ointments on it but did not know what types.  He washed his hands 12 to 15 times per day and reported that they were occasionally pruritic.  He had no personal or family history of atopy.  He reported having a history of lichen planus on his hands and a groin rash which was itchy and had been present for about 20 years.  On physical examination there was a three by one centimeter red plaque with pinpoint vesicles on the left wrist and a one by one centimeter plaque on the right wrist.  His hands were normal.  There was a lichenified, slightly scaly scrotum and pubic region.  There were ice-pick facial scars without obvious nodules or cysts.  The diagnosis was eczema, lichen simplex chronicus, and acne. 

A VA outpatient report shows that the Veteran was seen in March 1996.  There were scaly plaques and papules along the sides of his fingers and palms.  There was a rash on his buttocks.  There were ice-pick acne scars on his face and mild scaling on the scalp.  The impressions were acne, seborrheic dermatitis, dyshidrosis, and xerosis.

The Veteran underwent a VA skin examination in February 2003.  At that time he reported a 20 year history of a rash on his feet, hands, and groin.  He reported that this was biopsied in the early 1990s as lichen planus, although this record was reportedly not found on the chart.  The rash had been intermittent, non-progressive, and pruritic.  He also had a report of acne since the age of 15 with deep pustules and cysts on the temples of his face and axilla bilaterally.  He had been treated with Retin-A and oral Tetracycline.  At the time of the examination he was not using any topical or oral treatments.  In the past, he had used multiple creams and ointments, but the only name he could remember was Absorbase for his hands.  He thought he may have used a topical steroid in the past on his hands to use under gloves at night.  His most recent breakout lasted six months.  He described them as water blisters on his palms and on all sides of his fingers, which breaks and are itchy at times.  He had no side effects to his treatment, which was currently none.  There were no local symptoms such as fever or weight loss.

On physical examination he had multiple small papules with plaques on his central palms and wrists, bilaterally.  There was some toe web involvement of both feet.  The skin manifestations involved less than 10 percent of the hands in terms of surface area, less than five percent of his feet, and approximately one percent of total body surface.  There were no active lesions on his face.  There were multiple deep pitting scars on his cheek along the beard line.  The scrapings of his hand and wrist lesions were negative for mites to suggest scabies.  The diagnostic impressions were dyshidrotic eczema and acne with post acne scarring. 

In April 2003, the examiner who conducted the February 2003 VA examination stated in an addendum that upon review of the Veteran's claims file he had no exudation, no marked disfigurement, no extensive lesions, no ulceration or extensive exfoliation or crusting, no systemic or nervous manifestations, and no exceptional repugnance.  Itching was present.  The examiner noted that the scarring on the Veteran's face was not severe and did not produce marked or unsightly deformity.  The examiner noted that the facial scarring did not produce exceptional repugnant deformity of one side of the face or bilaterally repugnant disfigurement.

Applying the foregoing criteria to the facts of the present case, the Board finds that the evidence supports the assignment of an increased rating, to 30 percent, for the Veteran's service connected neurodermatitis.  The Veteran has alleged that he has constant itching.  The Board notes that the Veteran is competent to give evidence about what he experiences, such has his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Under the literal terms of Diagnostic Code 7806, constant itching alone, even without constant exudation, extensive lesions, or marked disfigurement, satisfies the requirements for a 30 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Consequently, given the evidence tending to demonstrate that the Veteran experiences continuous itching associated with his service connected neurodermatitis, the Board finds that he has satisfied the requirements for a 30 percent evaluation.  A 30 percent rating for neurodermatitis is therefore granted. 

A rating in excess of 30 percent is not warranted, however.  As noted above, the next highest available schedular rating, 50 percent, is for application only if the neurodermatitis is manifested by systemic or neurological manifestations, or by lesions that are exceptionally repugnant.  Here, the evidence does not suggest that the Veteran's skin condition is manifested by systemic or neurological symptoms.  The examiner who conducted the February 2003 VA examination of the Veteran's skin reviewed the evidence in the claims file and prepared an addendum dated in April 2003 stating the Veteran had no exudation, no marked disfigurement, no extensive lesions, no ulceration or extensive exfoliation or crusting, no systemic or nervous manifestations, and no exceptional repugnance.

Furthermore, the examiner noted that the scarring on the Veteran's face was not severe and did not produce marked or unsightly deformity.  The examiner noted that the facial scarring did not produce exceptional repugnant deformity of one side of the face or bilaterally repugnant disfigurement.  Nor do the color photographs of the Veteran's face, groin area, hands, and other body parts reveal skin manifestations of marked disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of two feature or of a paired set of features of the nose, chin, forehead, eyes, ears, cheeks, lips or 4 or 5 characteristics of disfigurement.  The evidence also does not demonstrate dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Extraschedular Consideration

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id. 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the Veteran's service connected neurodermatitis  does not warrant consideration of an extraschedular rating.  The Board has carefully compared the level of severity and symptomatology of this service connected disability with the established criteria found in the rating schedule, and finds that the symptomatology of the Veteran's disability is fully addressed by the rating criteria under which this disability is currently rated.  There are no additional symptoms of the disability that are not already addressed by the rating schedules.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for this disability.  

Furthermore, the Board finds that there has been no showing by the Veteran that his skin disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for all of the foregoing reasons, the Board finds that prior to November 20, 2008, a 30 percent disability rating for service connected neurodermatitis is warranted.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, a 30 percent rating, but no higher, for service connection neurodermatitis, prior to November 20, 2008, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


